DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed May 3, 2021, which amends claims 1, 2, and 4 and adds claims 10 and 11. Claims 1-11 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed May 3, 2021, caused the withdrawal of the rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2016/032066) in view of Mun et al. (US 2014/0027747) as set forth in the Office action mailed November 13, 2020.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the applicant’s amendment of the claims overcomes the 102 rejection over Mun, the Office points out that Mun teaches that the hole transporting layer can comprise the following compound 
    PNG
    media_image1.png
    200
    209
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    181
    218
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    149
    206
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    190
    210
    media_image4.png
    Greyscale
 (paragraphs [0039] and [0187], Table 3, compounds 2-112 to 2-115). All these compounds meet applicant’s claimed invention where L2 is a substituted phenylene group, where the substituted are phenyl groups or substituted phenyl groups. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (US 2014/0027747) (hereafter “Mun”).
Regarding claims 1, 2, and 5-9, Mun teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0187]). Mun teaches that the hole transporting layer can comprise the following compound 
    PNG
    media_image1.png
    200
    209
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    181
    218
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    149
    206
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    190
    210
    media_image4.png
    Greyscale
 (paragraphs [0039] and [0187], Table 3, compounds 2-112 to 2-115). Mun teaches that the electroluminescent device is used in a display device comprising a control unit (paragraph [0182]). Mun teaches that the hole transporting layer can be made using spin coating or inkjet printing (paragraph [0166]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 2014/0027747) (hereafter “Mun”) as applied to claims 1, 2, and 5-9 above, and further in view of Cheol et al. (WO 2012/177006) (hereafter “Cheol”), where a machine translation is used as the English equivalent.
Regarding claims 3, 4, 10, and 11, Mun does not teach where the phenylene groups between the N atom and the deuterated phenyl groups are deuterated and where the deuterated phenyl groups are deuterated naphthyl group.
Cheol teaches deuterated compounds for use as hole transporting materials in electroluminescent devices (paragraphs [633] and [642]-[645]). Cheol teaches the following compounds, 
    PNG
    media_image5.png
    148
    143
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    146
    139
    media_image6.png
    Greyscale
 (paragraph [119]). Cheol teaches that the compound with the deuterated naphthyl group (P-77) have improve efficiency and lifetime compared to the compound with the deuterated phenyl group (P-76). Cheol teaches that the compound comprising the naphthylene instead of the phenylene group lead to a device with improved efficiency and lifetime (paragraphs [640]-[646]). Cheol also teaches that increasing the number of phenylene groups that are deuterated in a compound one can increase the lifetime of the device (paragraphs [640]-[646]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds Mun, so the deuterated phenyl .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796